UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
v. CRIMINAL NO. 3:18-CR-00102-GHD-RP

DAN V. SHARP

 

MEMORANDUM OPINION

 

'l`his matter is before the Court on Defendant Dan Sharp’s motion to suppress, Doc.
27, and supplemental motion to suppress, Doc. 44.

On August 23, 2018, Sharp was indicted for multiple counts of possessing controlled
substances, possessing controlled substances with the intent to distribute, and possessing
firearms as a convicted felon. Of the 19 counts within the indictment, 12 arose from two
searches of Sharp and his vehicle by the DeSoto County Sheriff’ s Departrnent on February
14, 2018, and April 19, 2018. Sharp challenges the constitutionality of those searches and
moves to suppress the evidence that was obtained from them.

The Court held an evidentiary hearing on March ll, 2019, and received memorandum
briefs from both Sharp and the United States. For the reasons set forth below, the Court

holds that these motions should be denied, and that the evidence should not be suppressed

I. Standard of Review

Generally, on a motion to suppress, the defendant has the burden of proving, by a
preponderance of the evidence, that the evidence in question was obtained in violation of
his constitutional rights. United States v. Guerrero-Barajas, 240 F.3d 4:8, 432 (5th Cir.
2001). However, “[W]hen the government searches or seizes a defendant without a warrant,
the government bears the burden of proving, by a preponderance of the evidence, that the
search or seizure was constitutional.” Id.

“[C]redibility determinations and the resolution of conflicting testimony at a suppres-

sion hearing are the responsibility of the district court as trier of fact.” United States v.

vTurrier, 628 F.2d 461, 465 (5th Cir. 1980). “In an evidentiary hearing, the Court sits as
a finder of fact and must resolve all disputed issues.” United States v. Lopez, 817 F. Supp.
2d 918, 919 fn.2 (S.D. Miss. 2011) (citing United States v. Willz's, 525 F.Zd 657, 659 (5th
Cir. 1976)).

II. February 14, 2018, Search

a. Facts

DeSoto County Sheriff’s Deputy Jacob Bramlett testified that on February 14, 2018,
at around 2:00 a.m. he was traveling in the left-hand lane northbound on Highway 51 in
DeSoto County. Roughly half a car length in front of him in the right northbound lane was
a white Chevrolet Impala. Bramlett testified that the Impala abruptly swerved into his lane,
nearly hitting his car and causing him to swerve into center turn lane.

Bramlett initiated his lights and pulled the Impala over. He approached the car and
found it driven by the defendant, Dan Sharp. Bramlett testified that Sharp seemed drowsy,
lethargic, and could not keep his eyes open. Bramlett asked Sharp for his driver’s license
and proof of insurance. Sharp told Bramlett that his license had been suspended and that
he had no insurance.

During this time Bramlett testified that Sharp kept reaching his hands in his pockct.
Bramlett asked Sharp whether any Weapons were in the vehicle, and Sharp responded that
there was handgun in the car. Bramlett asked Sharp to remove himself from the vehicle,
and Sharp did so. Bramlett testified that once Sharp was out of the vehicle, he could smell
burnt marijuana coming from his clothing. Bramlett frisked Sharp and found a pistol mag-
azine in his jacket pocket.

Bramlett then entered Sharp’s car to retrieve the handgun from the center console. As
he did so, he noticed a toiletry bag that visibly contained marijuana Bramlett retrieved the

bag opened it up and saw more narcotics. After retrieving the gun, Bramlett radioed in

Sharp’s ID and the serial number on the gun and dispatch informed him that Sharp was a
convicted felon.

Later, Deputy Tyler Brown, a DUI enforcement deputy, with the DeSoto County Sher-
iff’s Department, arrived on the scene. He testified that he spoke to Sharp in the back of
Bramlett’s patrol car. As he opened the door, he too said that he smelled burnt marijuana
coming from Sharp’s clothing. Brown testified that Sharp seemed “out of it.” Brown ad~
vised Sharp of his Miranda rights. During their conversation, Sharp informed Brown that
within the last hour he had used methamphetamine

Sharp testified that he was traveling on Highway 51 to his hotel, when he noticed that
two deputies Were behind him. Sharp testified that he traveled from the intersection of
Roscoe and Highway 51 for approximately six minutes until the deputies pulled him over.

Sharp testified that he had problems with his car, including having a wire hanging from
the back left wheel and some front end issues. He also testified that it was raining heavily
at the time and that water was pooling in parts of the road making it difficult to drive.
However, Sharp denied ever swerving his car.

Sharp further testified that Bramlett approached his car and stated that he had pulled
Sharp over for crossing the yellow center line. Sharp continued that he told Bramlett he
had no license or insurance but denied being under the influence of anything and denied
telling Bramlett about a gun in the car. And although, Sharp admitted to being addicted to
narcotics he denied being on them at that particular time.

Agents from the Desoto County Special Investigations Division arrived and continued
the Search of Sharp’s car, which revealed multiple narcotics and firearms.

b. Analysis

Sharp argues that the initial stop of his vehicle was made without probable cause.

Traffic stops are seizures for Fourth Amendment purposes. United States v. Lopez-

Moreno, 420 F.3d 420, 430 (5th Cir. 2005). The legality of a traffic stop is analyzed under

the two-part Terry framework, asking whether the officer’s action was “(l) ‘ justified at its
inception’, and (2) ‘reasonably related in scope to the circumstances which justified the
interference in the first place.”’ Id. (quoting Terry v. Ohio, 392 U.S. l, 19-20, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968)).

“For a traffic stop to be justified at its inception, an officer must have an objectively
reasonable suspicion that some sort of illegal activity, such as a traffic violation, occurred,
or is about to occur, before stopping the vehicle.” Ia'. (citing United States v. Breelana', 53
F.3d 100, 102 (5th Cir. 1995)). l

The Court finds the testimony of Bramlett and Brown much more credible than
Sharp’s. First, Sharp admits that his car had mechanical issues and that the rain made it
difficult to drive. Indeed, at One point, Sharp Seemed to State that the water caused his car
to hydroplane. Thus, it is likely that Bramlett observed Sharp, if not actually swerving, then
performing some action with the vehicle that could have appeared to be swerving.

Second, Sharp’s testimony of the timeline between first seeing Bramlett behind him
and stopping is implausible Sharp testified that he noticed Bramlett behind him while
stopped at the red light at the intersection of Highway 51 and Rascoe Road. He stated that
after the light changed, Bramlett followed Sharp for about 6 minutes down Highway 51
before pulling him over. Sharp testified that they did not encounter any other red light
between Rascoe Road and lst Commercial Drive where he was pulled over. Sharp testified
that the speed limit was 45 miles per hour. The distance between the Rascoe Road and 1st
Commercial Drive along Highway 51 is approximately one mile. For Sharp’s testimony
that Bramlett followed him for approximately six minutes before stopping him to be true,

Sharp would have had to have traveled at an average of only 10 miles per hour over that

distancel The Court does not find it credible that Sharp would have been driving so slow
on a four-lane road.

Finally, Sharp alluded to several pieces of evidence that would corroborate his testi-
mony. Sharp contended that he made two separate phone calls during the time that Bramlett
followed him. He also contended that the times on the dispatch report did not match up
with Bramlett’s testimony. But Sharp did not introduce any of that corroborating documen-
tation into evidence, even though it was available to him.

Accordingly, the Court finds that based on Bramlett’s testimony, he had reasonable
suspicion to believe that Sharp was driving carelessly, and thus the initial stop was consti-
tutional.

Bramlett was further justified in continuing the stop to investigate potential criminal
activity. Bramlett asserts that when he approached Sharp, he appeared drowsy, and his
speech was slurred. Further, Sharp could not provide a driver’s license or proof of insur-
ance.

Bramlett was also justified in removing Sharp from the vehicle and frisking him.
“‘When an officer is justified in believing that the individual whose suspicious behavior he
is investigating at close range is armed and presently dangerous to the officer or to others,’
he may conduct a limited protective search for concealed weapons.” United States v. Tug-
gle, 284 F. App'x 218, 223 (5th Cir. 2008) (quoting Terry, 392 U.S. at 27). Sharp told
Bramlett that he was in possession of a handgun, and Sharp continued to put his hands in
his pockets even after Bramlett instructed him not to.

It was also permissible for Bramlett to enter and search the vehicle. First, retrieving
the firearm in the center console was a continuation of the Terry frisk of Sharp’s person.

An officer may search the areas of an automobile where a weapon may be placed “if the

 

' This figure was calculated by using the formula speed = distance/time, where distance equals l
mile and where time equals O.l hour (6 minutes/60 minutes in an hour). l mile/O.l hour = 10 miles
per hour.

officer possesses a reasonable belief based on specific and articulable facts which, taken
together with the rational inferences from those facts, reasonably warrant the officer in
believing that the suspect is dangerous and the suspect may gain immediate control of
weapons.” United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (quoting Michi'gan
v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983) (internal citations
and quotation marks omitted)). Clearly, Bramlett possessed a reasonable belief that there
was a firearm in the center console because Sharp told him so.

Second, “[i]t is well-settled that probable cause to search an automobile exists when
trustworthy facts and circumstances within the officer's personal knowledge would cause
a reasonably prudent man to believe that the vehicle contains contraband.” United States
v. Edwards, 577 F.2d 883, 895 (5th Cir. 1978) (en banc). Sharp stated he was in possession
of a firearm in the car. Thus, at the least Bramlett knew that Sharp was illegally possessing
a firearm in the car. Further, Sharp’s slurred speech, bloodshot eyes, and the smell of ma-
rijuana on his clothing provided Bramlett with probable cause to believe that the vehicle
contained narcotics.

Accordingly, the February 14, 2018 search was constitutionally permissible

III. April 19, 2018, Search

a. Facts

Desoto County Special Investigations Division Agent Thomas Brea testified that he
and a confidential informant were exchanging text messages regarding individuals selling
narcotics, including Dan Sharp. Brea forwarded the informant to DEA Task Force agent
J osh Bryant.

Bryant testified that he received a call from the informant telling him that Sharp was
currently at the courthouse in Hernando, Mississippi, with a large amount of methamphet-

amine with him. Bryant testified that this informant had given him reliable information in

the past, and both Bryant and Brea testified that the informant had worked with other dep-
uties in DeSoto County before

Bryant testified that the informant stated Sharp was driving a white or silver Chevrolet
Impala with a mismatched front end, and that he was carrying a black drawstring bag con-
taining a large amount of methamphetamine Additionally, the informant told Brea that
within the black drawstring bag, Sharp kept a cell phone box, and that that’s where the
narcotics would be located. Bryant performed a criminal history check on Sharp that re-
vealed that Sharp’s driver’s license was suspended Bryant forwarded the information he
had on Sharp to Brea and Deputy Brian Perkins.

Brea, Bryant, Perkins, and other agents then travelled to the courthouse in Hernando,
where they located a white Chevrolet Impala that matched the description provided by the
informant. Bryant ran the plates and continued that the vehicle was registered to Sharp.
After several minutes, Sharp exited the courthouse entered the vehicle and drove to the
county administrator’s office After several minutes there, Sharp drove to a tattoo shop_.
Brea parked his unmarked vehicle across the street.

Brea testified that at the shop, he observed Sharp exit the vehicle with a drawstring
bag and enter the store After about 10 minutes, Sharp cam back out of the shop, and got
into the vehicle still carrying the bag. After he entered the vehicle, a tattoo shop employee
exited the store and Went to the passenger side vehicle The employee opened the door and
reached into the vehicle and appeared to grab something from Sharp while still standing
outside The employee then entered the vehicle Brea testified that he had observed over
100 hand to hand drug transactions, and that on other occasions, Brea had witnessed drug
deals done in this manner. Brea testified that while he could see outside the vehicle, the
windows were tinted such that Brea could not see inside Afterwards, a second store em-
ployee came out to the car and entered the vehicle

At that point, Brea advised Perkins and another deputy to initiate a stop of Sharp. As

Perkins approached, he smelled marijuana coming from the vehicle Perkins and the other

officer removed all of the occupants from the vehicle and began searching the car. Inside,
Perkins found the black drawstring bag. Inside the bag, he found a cell phone box that
contained what Perkins believed to be methamphetamine Additionally, the search revealed
several cell phones, cash, and digital scales.

At a later forfeiture hearing, Brea testified that the tip he received was from an “anon-
ymous” individual. Brea testified that he stated so at the time in order to protect the inforrn-
ant’s identity.

b. Ana!ysis

Sharp argues that the information provided by the tip was insufficient to provide the
agents with reasonable suspicion that Sharp was engaged in illegal activity in order to de-
tain him and ultimately search his vehicle

To determine whether a tip provided by an informant establishes reasonable suspicion
to permit law enforcment to perform an investigatory detention requires an analysis of the
totality of the circumstances surrounding the informant and the tip. Alabama v. White, 496
U.S. 325, 328, 110 S. Ct. 2412, 2415, 110 L. Ed. 2d 301 (1990). An anonymous tip, stand-
ing alone, “seldom demonstrates the informant's basis of knowledge or veracity,” such that
the it can form the basis of reasonable suspicion. Id. at 329. However, in some instances a
tip may be “suitably corroborated” such that it “exhibits ‘sufficient indicia of reliability to
provide reasonable suspicion to make the investigatory stop.’” Florida. v. JL., 529 U.S.
266, 270, 120 S. Ct. 1375, 1378, 146 L. Ed. 2d 254 (2000) (quoting White, 496 U.S. at
327)

Under Fifth Circuit case law, when assessing whether a tip, from a known informant

or not, is reliable, the Court must consider many factors, including:

the credibility and reliability of the informant, the specificity of the
information contained in the tip or report, the extent to Which the in-
formation in the tip or report can be verified by officers in the field,
and whether the tip or report concerns active or recent activity, or has
instead gone stale.

United States v. Gonzalez, 190 F.3d 668, 672 (5th Cir. 1999). “If a tip is provided by
an anonymous informant, such that the informant's credibility and reliability cannot be de-
terrnined, the Govemment must establish reasonable suspicion based on the remaining fac-
tors. United States v. Gomez, 623 F.3d 265, 269 (5th Cir. 2010).

Multiple agents testified that they knew the identity of the informant Bryant testified
that he had personally received reliable information from the informant in the past, and the
other agents testified that they knew he had provided reliable information to other agents
before Nonetheless, even if the informant were anonymous, his tip bore sufficient indicia
of reliability and was corroborated by the agents’ observations, such that what the agents
later observed combined with the tip provided them with reasonable suspicion to initially
detain Sharp.

First, regardless of the information provided by the caller, agents independently con-
firmed that Sharp did not have a valid driver’s license Agents then observed Sharp driving.
“An officer may stop a motorist for a traffic violation even if, subjectively, the officer‘s
true motive is to investigate unrelated criminal offenses.” United States v. Goins, No. CR.
09-CR-00115-03, 2010 WL 773733, at *4 (W.D. La. Mar. 3, 2010) (citing United States.
Lem‘z, 162 F. App’x 379, 382 (5th Cir. 2006)). That gave the agents reasonable suspicion
of criminal activity, and justified the initial detention

Second, the agents independently conducted observation that corroborated the infor-
mation in the tip. Sharp cites to Florida v. J.L. in support of his motion. 529 U.S. 266, 270,
120 S. Ct. 1375, 1378, 146 L. Ed. 2d 254 (2000). In J.L. an anonymous caller reported to
police that a “young black male standing at a particular bus stop and wearing a plaid shirt
was carrying a gun.” Id. at 268. Police arrived at the stop shortly after and observed three
black males, one of whom was wearing a plaid shirt. Id. The police observed no criminal
behavior, or any other activity that would suggest illegal conduct, nor did the officers see
a firearm. Id. Nonetheless, the police approached the male in the plaid shirt, who was a

minor, frisked him, and found a firearm. Id. at 268-269.

On appeal, the Supreme Court held that the tip alone did not provide a level of relia-
bility to permit the officers to frisk the minor, Ia'. at 271. The only information in the tip
that could be corroborated was that there was, in fact, a young male at the bus stop in a
plaid shirt. ld. at 273. That was only sufficient to indicate that this was “the person whom
the tipster mean[t] to accuse.” Id. There was nothing the police observed that corroborated
the fact that the individual was in possession of a gun. Id.

In Alabama v. White, 496 U.S. 325, 328, 110 S. Ct. 2412, 2415, 110 L. Ed. 2d 301
(1990), the Supreme Court also reviewed an investigatory stop premised on an anonymous
tip. There, an anonymous caller informed police that a specific woman, named Vanessa
White, would be leaving a specific apartment, in a specific car with a broken tail light. 496
U.S. at 327. The informant also stated that White would go to specific place and Would be
in possession of cocaine inside a brown briefcase ld. Police went to the apartment building,
and observed a woman enter the vehicle described by the informant, and then travel to the
motel identified by the informant Id. The police stopped White and found in her possession
a brown briefcase that contained marijuana Id. The Supreme Court upheld the stop be-
cause police had corroborated much of tip, and the tip was sufficient in its specificity not
just of the individual’ s identity, but also of her movements, such that the caller would likely
be aware of that the suspect Was engaged in criminal activity, Id. at 329-330.

This case is much more like White than J.L. First, the caller identified Sharp by name,
accused him of specific illegal activity, and indicated where Sharp could be found. The
agents located Sharp, where it was said he would be, driving the car that informant stated
Sharp would be in. Further, the informant was able identify a particular object (the black
drawstring bag) that Sharp would be carrying and was able to identify that Within that bag
Would be a specific item (the cell phone box) containing narcotics. Like in White, that
information alone indicated that informant had particular knowledge of what Sharp was
carrying, and thus the informant was likely to know that Sharp was engaged in illegal ac-

tivity, And after the agents located Sharp, they observed him and identified actions that

10

were consistent with a drug transaction. The informant’s specific allegations about what
Sharp would be carrying, combined with corroborating information and actions the agents
knew to be consistent with a drug deal were sufficient to give the agents reasonable suspi-
cion that Sharp was engaged in criminal activity, See e.g. United States v. Mil_ler, 136 F.
App'x 607, 608 (5th Cir. 2005) (per curiam) (affirming that officers had reasonable suspi-
cion to stop defendant after receiving an anonymous tip that defendant was involved in an
active drug transaction where officers verified information provided by the caller.) Thus,
the initial stop was constitutional. And as before, once the agents lawfiilly engaged in the
initial stop and smelled marijuana coming from the vehicle, they were permitted to search
the vehicle for narcotics.
Conclusion

F or these reasons the Court finds that the United States has proved by a preponderance
of the evidence that the searches that occurred on February 14, 2018, and April 19, 2019
were constitutional. Accordingly, Sharp’s motions to suppress are denied.

An order in acc rdance with this opinion shall issue

rhis, the lf§ay of March, 2019.

j£~ /~l. Sw...r

SENIOR U.S. DISTRICT JUDGE

ll

